Opinion issued May 27, 2004





 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00507-CR
____________

IN RE ROQUE ARANDA, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator filed a petition for writ of mandamus requesting that this Court
compel officials of the Texas Department of Criminal Justice—Institutional Division
“to disclose essential information bearing on lost writ of . . . habeas corpus.”  This
Court has no mandamus jurisdiction over the Texas Department of Criminal Justice. 
See Tex. Gov’t Code Ann. § 22.221 (Vernon Supp. 2004).
               Accordingly, the petition for writ of mandamus is denied.PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).